                      No. 6:19-cv-00080

             Jeﬀrey Allison Eldridge, Petitioner
                              v.
           United States of America, Respondent

                Before B ARKER , District Judge

                          ORDER

    Defendant Eldridge in this court’s criminal case 6:17-cr-
00034 was convicted and sentenced to a term of imprison-
ment. He subsequently moved to vacate, set aside, or correct
his sentence under 28 U.S.C. § 2255. That motion was dock-
eted in the criminal case, per Rule 3(b) of the Rules Governing
Section 2255 Proceedings, and also placed on the court’s civil
docket as this action.
    Eldridge now requests (docket entry 13) that his § 2255
motion be voluntarily dismissed. Magistrate Judge John D.
Love issued a report recommending that the § 2255 motion be
dismissed without prejudice on Eldridge’s motion, and no
party objected. The court accepts he magistrate judge’s rec-
ommendation and grants Eldridge’s request to dismiss his
§ 2255 motion. Eldridge’s motion to vacate, set aside, or cor-
rect his sentence is dismissed without prejudice.
    The clerk is directed to close case 6:19-cv-00080 and enter
this disposition on the docket of case 6:17-cr-00034.
                         So ordered by the court on July 3, 2019.



                                     J. C AMPBELL B ARKER
                                   United States District Judge
